Marathon Oil Corporation,
                                                                                    Marathon Oil EF LLC, and
                                                                                      Plains Exploration &
                                                                                          Producing e/s


                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                 November 24, 2015

                                                No. 04-14-00650-CV

                                  Michael A. CERNY and Myra L. Cerny,
                      Individually and as Next Friends of Cameron A. Cerny, A Child,
                                                Appellants

                                                  v.
                                     Marathon Oil Corporation,
                                MARATHON OIL CORPORATION,
                  Marathon Oil EF LLC, and Plains Exploration & Producing Company,
                                             Appellees

                        From the 218th Judicial District Court, Karnes County, Texas
                                    Trial Court No. 13-05-00118-CVK
                                  Honorable Stella Saxon, Judge Presiding

                                                      ORDER
Sitting:            Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice1
                    Jason Pulliam, Justice


        The Court has considered the Motion for Reconsideration En Banc filed by Appellants,
Michael A. Cerny and Myra L. Cerny, Individually and as Next Friend of Cameron A. Cerny, a
Child, and the motion is DENIED.



                                                                 _________________________________
                                                                 Rebeca C. Martinez, Justice



1
    Dissents to the denial of the motion for rehearing without requesting a response. See TEX. R. APP. P. 49.2.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court